Exhibit 10.1

 

AMENDED AND RESTATED

EMPLOYMENT AND NONCOMPETITION AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AND NONCOMPETITION AGREEMENT (the
“Agreement”) is made and entered into as of
                               , 2008, by and among                         ., a
                               corporation (the “Employer”), Avocent
Corporation, a Delaware corporation, and                                (the
“Employee”).

 

RECITALS

 

WHEREAS, Avocent Corporation and its affiliates, including Employer
(collectively referred to in this Agreement as “Avocent”) are engaged in the
business of designing, manufacturing, and selling connectivity and centralized
management of information technology infrastructure solutions for enterprise
data centers, branch offices, and small to medium size businesses worldwide; and

 

WHEREAS, Employee, Employer, and Avocent Corporation entered into that certain
Employment and Noncompetition Agreement dated                        (the “2006
Employment Agreement”); and

 

WHEREAS, Employee, Employer, and Avocent Corporation now wish to amend and
restate the 2006 Employment Agreement with this Amended and Restated Employment
and Noncompetition Agreement, and Employee is willing to accept employment as
Avocent’s                                    on the terms and subject to the
conditions set forth in this Agreement; and

 

WHEREAS, Employee, Employer, and Avocent Corporation now wish to enter into this
Amended and Restated Employment and Noncompetition Agreement, and Employee is
willing to accept employment as                                      of Avocent
on the terms and subject to the conditions set forth in this Agreement.

 

AGREEMENT

 

THE PARTIES HERETO AGREE AS FOLLOWS:

 


1.             POSITION.  DURING THE TERM OF THIS AGREEMENT, THE EMPLOYEE SHALL
BE EMPLOYED BY EMPLOYER AND SERVE AS THE
                                                       OF AVOCENT.  THE EMPLOYEE
SHALL DEVOTE SUCH OF HIS BUSINESS TIME, ENERGY, AND SKILL TO THE AFFAIRS OF
AVOCENT AND EMPLOYER AS SHALL BE NECESSARY TO PERFORM THE DUTIES OF
                                                 .  THE EMPLOYEE SHALL REPORT TO
                                 AND TO THE BOARD OF DIRECTORS OF AVOCENT
CORPORATION (THE “BOARD”), AND SHALL HAVE POWERS, DUTIES, AUTHORITIES, AND
RESPONSIBILITIES TYPICALLY ASSOCIATED WITH THIS POSITION IN PUBLIC COMPANIES OF
A SIMILAR SIZE AND NATURE AND SUCH OTHER POWERS, DUTIES, AUTHORITIES, AND
RESPONSIBILITIES AS ARE ASSIGNED AND DELEGATED TO HIM BY
                                     AND THE BOARD CONSISTENT WITH HIS POSITION
AS                                     .


 


2.             DEFINITIONS AND TERM OF EMPLOYMENT.


 


2.1           DEFINITIONS.  FOR PURPOSES OF THIS AGREEMENT THE FOLLOWING TERMS
SHALL HAVE THE FOLLOWING MEANINGS:

 

1

--------------------------------------------------------------------------------


 


(A)           “ACCRUED OBLIGATIONS” SHALL MEAN, COLLECTIVELY AS OF THE DATE OF
ANY TERMINATION, ALL OF EMPLOYEE’S ACCRUED SALARY, BONUS COMPENSATION TO THE
EXTENT EARNED, VESTED DEFERRED COMPENSATION, IF ANY, IN ACCORDANCE WITH THE
TERMS OF ANY APPLICABLE DEFERRED COMPENSATION PLAN OR ARRANGEMENT, ANY BENEFITS
UNDER ANY PLANS OF EMPLOYER OR AVOCENT IN WHICH THE EMPLOYEE IS A PARTICIPANT TO
THE FULL EXTENT OF THE EMPLOYEE’S RIGHTS UNDER SUCH PLANS, AND ACCRUED BUT
UNUSED VACATION PAY.


 


(B)           “CHANGE IN CONTROL” SHALL MEAN, AFTER THE DATE OF THIS AGREEMENT,
ANY ONE OF THE FOLLOWING EVENTS:


 

(I)            ANY PERSON (OTHER THAN AVOCENT CORPORATION) OR MORE THAN ONE
PERSON ACTING AS A GROUP (A “PERSON”) ACQUIRES BENEFICIAL OWNERSHIP OF AVOCENT
CORPORATION’S SECURITIES AND IS OR THEREBY BECOMES WHEN SUCH OWNERSHIP IS
COMBINED WITH STOCK HELD BY SUCH PERSON A BENEFICIAL OWNER OF SECURITIES
ENTITLING SUCH PERSON TO EXERCISE TWENTY-FIVE PERCENT (25%) OR MORE OF THE
COMBINED VOTING POWER OF AVOCENT CORPORATION’S THEN OUTSTANDING STOCK.  FOR
PURPOSES OF THIS AGREEMENT, “BENEFICIAL OWNERSHIP” SHALL BE DETERMINED IN
ACCORDANCE WITH REGULATION 13D UNDER THE SECURITIES EXCHANGE ACT OF 1934, OR ANY
SIMILAR SUCCESSOR REGULATION OR RULE; AND THE TERM “PERSON” SHALL INCLUDE ANY
NATURAL PERSON, CORPORATION, PARTNERSHIP, TRUST, OR ASSOCIATION, OR ANY GROUP OR
COMBINATION THEREOF, WHOSE OWNERSHIP OF EMPLOYER’S OR AVOCENT CORPORATION’S
SECURITIES WOULD BE REQUIRED TO BE REPORTED UNDER SUCH REGULATION 13D, OR ANY
SIMILAR SUCCESSOR REGULATION OR RULE.

 

(II)           WITHIN ANY TWENTY-FOUR (24) MONTH PERIOD, THE INDIVIDUALS WHO
WERE DIRECTORS OF AVOCENT CORPORATION AT THE BEGINNING OF ANY SUCH PERIOD,
TOGETHER WITH ANY OTHER DIRECTORS FIRST ELECTED AS DIRECTORS OF AVOCENT
CORPORATION PURSUANT TO NOMINATIONS APPROVED OR RATIFIED BY AT LEAST TWO-THIRDS
(2/3) OF THE DIRECTORS IN OFFICE IMMEDIATELY PRIOR TO ANY SUCH ELECTION, CEASE
TO CONSTITUTE A MAJORITY OF THE BOARD OF DIRECTORS OF AVOCENT CORPORATION.

 

(III)          THE CLOSING OF ANY TRANSACTION INVOLVING:

 

(1)           ANY CONSOLIDATION, MERGER, OR OTHER REORGANIZATION OF AVOCENT
CORPORATION IN WHICH AVOCENT CORPORATION IS NOT THE CONTINUING OR SURVIVING
CORPORATION OR PURSUANT TO WHICH SHARES OF AVOCENT CORPORATION COMMON STOCK
WOULD BE CONVERTED INTO CASH, SECURITIES OR OTHER PROPERTY, OTHER THAN A MERGER,
CONSOLIDATION, OR OTHER REORGANIZATION OF AVOCENT CORPORATION IN WHICH THE
HOLDERS OF AVOCENT CORPORATION’S COMMON STOCK IMMEDIATELY PRIOR TO THE MERGER OR
CONSOLIDATION HAVE SUBSTANTIALLY THE SAME PROPORTIONATE OWNERSHIP AND VOTING
CONTROL OF THE SURVIVING CORPORATION IMMEDIATELY AFTER THE MERGER OR
CONSOLIDATION; OR

 

(2)           ANY SALE, LEASE, EXCHANGE, LIQUIDATION OR OTHER TRANSFER (IN ONE
TRANSACTION OR A SERIES OF TRANSACTIONS) OF ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OF AVOCENT CORPORATION.

 

Notwithstanding the foregoing, the term “Change in Control” shall not include a
consolidation, merger, or other reorganization if upon consummation of such
transaction all of the outstanding voting stock of Avocent Corporation is owned,
directly or indirectly, by a holding company, and the holders of Avocent
Corporation’s common stock immediately prior to the transaction have
substantially the same proportionate ownership and voting control of such
holding company after such transaction.

 

2

--------------------------------------------------------------------------------


 


(C)           “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


 


(D)           “CONSTRUCTIVE TERMINATION” SHALL MEAN EMPLOYEE’S VOLUNTARY
TERMINATION OF EMPLOYEE’S EMPLOYMENT BY REASON OF (I) A MATERIAL DIMINUTION OF
EMPLOYEE’S TITLE, REPORTING LINE, POWERS, DUTIES, AUTHORITIES, OR
RESPONSIBILITIES, (II) A REDUCTION IN EMPLOYEE’S BASE SALARY OR ANNUAL BONUS
TARGET PERCENTAGE, OR (III) ANY OTHER MATERIAL BREACH OF THIS AGREEMENT BY THE
EMPLOYER OR AVOCENT CORPORATION; PROVIDED, HOWEVER THAT TERMINATION SHALL ONLY
CONSTITUTE “CONSTRUCTIVE TERMINATION” IF EMPLOYEE GIVES EMPLOYER WRITTEN NOTICE
WITHIN NINETY (90) DAYS OF THE OCCURRENCE OF AN EVENT THAT WOULD CONSTITUTE
CONSTRUCTIVE TERMINATION AND EMPLOYER HAS FAILED TO CURE SUCH EVENT WITHIN
THIRTY (30) DAYS OF RECEIPT OF SUCH WRITTEN NOTICE AND SUCH SEPARATION FROM
SERVICE OCCURS DURING A PERIOD NOT TO EXCEED TWO (2) YEARS FOLLOWING THE INITIAL
EXISTENCE OF THE REASON GIVING RISE TO SUCH CONSTRUCTIVE TERMINATION.


 


(E)           “RELEASE” SHALL MEAN A RELEASE OF ANY CLAIMS AGAINST AVOCENT,
EMPLOYER THAT IS ACCEPTABLE IN FORM AND SUBSTANCE TO AVOCENT CORPORATION.  A
RELEASE MUST BE EXECUTED AND BECOME EFFECTIVE BY THE SIXTIETH (60TH) DAY
FOLLOWING TERMINATION OR WITHIN THE SHORTER TIME FRAME PROVIDED BY SUCH RELEASE
(SUCH DEADLINE, THE “RELEASE DEADLINE”).


 


(F)            “SECTION 409A” SHALL MEAN THE SECTION 409A OF THE CODE AND THE
FINAL REGULATIONS AND ANY GUIDANCE PROMULGATED THEREUNDER, AS EACH MAY BE
AMENDED FROM TIME TO TIME.


 


(G)           “SEVERANCE PAYMENT DATE” SHALL MEAN THE DATE SPECIFIED IN
SECTION 4.6 OF THIS AGREEMENT.


 


(H)           “TERMINATION FOR CAUSE” SHALL MEAN TERMINATION BY THE EMPLOYER OR
AVOCENT CORPORATION OF THE EMPLOYEE’S EMPLOYMENT WITH THE EMPLOYER BY REASON
OF:  (I) THE EMPLOYEE’S WILLFUL DISHONESTY TOWARDS, FRAUD UPON, OR DELIBERATE
INJURY OR ATTEMPTED INJURY TO, THE EMPLOYER OR AVOCENT WHICH HAS RESULTED IN
MATERIAL INJURY TO EMPLOYER OR AVOCENT; (II) THE EMPLOYEE’S WILLFUL MATERIAL
BREACH OF THIS AGREEMENT WHICH, IF CURABLE, IS NOT CURED WITHIN THIRTY (30) DAYS
AFTER THE EMPLOYER OR AVOCENT PROVIDES EMPLOYEE WITH WRITTEN NOTICE DESCRIBING
IN DETAIL THE MATERIAL BREACH; OR (III) THE EMPLOYEE’S CONVICTION OF OR PLEADING
GUILTY OR NOLO CONTENDERE TO ANY FELONY OR MISDEMEANOR INVOLVING, THEFT,
EMBEZZLEMENT, DISHONESTY, OR MORAL TURPITUDE.


 


(I)            “TERMINATION OTHER THAN FOR CAUSE” SHALL MEAN TERMINATION BY THE
EMPLOYER OR AVOCENT CORPORATION OF THE EMPLOYEE’S EMPLOYMENT WITH THE EMPLOYER
(OTHER THAN A TERMINATION FOR CAUSE OR A TERMINATION BY REASON OF DISABILITY OR
DEATH AS DESCRIBED IN SECTIONS 2.5 AND 2.6) AND SHALL INCLUDE ANY CONSTRUCTIVE
TERMINATION.


 


(J)            “TERMINATION UPON A CHANGE IN CONTROL” SHALL MEAN (I) A
TERMINATION BY THE EMPLOYEE OF THE EMPLOYEE’S EMPLOYMENT WITH THE EMPLOYER OR
AVOCENT OR EMPLOYEE’S DEATH WITHIN SIX (6) MONTHS FOLLOWING ANY “CHANGE IN
CONTROL” OR (II) ANY TERMINATION BY THE EMPLOYER OR AVOCENT CORPORATION OF THE
EMPLOYEE’S EMPLOYMENT WITH THE EMPLOYER OR AVOCENT WITHIN EIGHTEEN (18) MONTHS
FOLLOWING ANY “CHANGE IN CONTROL” (OTHER THAN A TERMINATION BY REASON OF
EMPLOYEE’S DEATH AS DESCRIBED IN SECTION 2.6 MORE THAN SIX (6) MONTHS FOLLOWING
ANY CHANGE IN CONTROL, A TERMINATION FOR CAUSE AS DESCRIBED IN SECTION 2.4, OR A
TERMINATION BY REASON OF DISABILITY AS DESCRIBED IN SECTION 2.5).

 

3

--------------------------------------------------------------------------------


 


(K)           “VOLUNTARY TERMINATION” SHALL MEAN TERMINATION BY THE EMPLOYEE OF
THE EMPLOYEE’S EMPLOYMENT WITH THE EMPLOYER OTHER THAN (I) CONSTRUCTIVE
TERMINATION AS DESCRIBED IN SUBSECTION 2.1(D), (II) “TERMINATION UPON A CHANGE
IN CONTROL” AS DESCRIBED IN SECTION 2.1(J), AND (III) TERMINATION BY REASON OF
THE EMPLOYEE’S DISABILITY OR DEATH AS DESCRIBED IN SECTIONS 2.5 AND 2.6


 


2.2           TERM.  THE TERM OF EMPLOYMENT OF THE EMPLOYEE BY THE EMPLOYER
UNDER THIS AGREEMENT SHALL BEGIN ON THE DATE OF THIS AGREEMENT, AND END WHEN
SUCH EMPLOYMENT TERMINATES OR IS TERMINATED UNDER ANY OF THE PROVISIONS OF THIS
AGREEMENT.


 


2.3           TERMINATION FOR CAUSE.  TERMINATION FOR CAUSE MAY BE EFFECTED BY
THE EMPLOYER OR AVOCENT CORPORATION AT ANY TIME DURING THE TERM OF THIS
AGREEMENT AND SHALL BE EFFECTED BY THIRTY (30) DAYS WRITTEN NOTIFICATION TO THE
EMPLOYEE FROM THE BOARD STATING THE REASON FOR TERMINATION.  UPON TERMINATION
FOR CAUSE, THE EMPLOYEE IMMEDIATELY SHALL BE PAID (I) ON THE LAST DATE OF
EMPLOYMENT, ALL ACCRUED OBLIGATIONS TO THE DATE OF TERMINATION EXCEPT THAT ANY
DEFERRED COMPENSATION PLAN OR ARRANGEMENT SHALL BE PAID AT THE TIME(S) AND ON
THE TERMS AND CONDITIONS SPECIFIED IN ANY SUCH DEFERRED COMPENSATION PLAN OR
ARRANGEMENT AND (II) UPON RECEIPT OF PROPER DOCUMENTATION IN ACCORDANCE WITH
AVOCENT’S STANDARD REIMBURSEMENT POLICIES, REIMBURSEMENT OF ANY APPROPRIATE
BUSINESS EXPENSES INCURRED BY THE EMPLOYEE IN CONNECTION WITH HIS DUTIES
HEREUNDER ON OR PRIOR TO THE DATE OF TERMINATION OF EMPLOYMENT, BUT NO OTHER
COMPENSATION OR REIMBURSEMENT OF ANY KIND, INCLUDING WITHOUT LIMITATION,
SEVERANCE COMPENSATION.  REIMBURSEMENTS WILL BE MADE AS SOON AS ADMINISTRATIVELY
PRACTICABLE FOLLOWING THE APPROVAL OF THE REIMBURSEMENT IN ACCORDANCE WITH
COMPANY POLICIES, BUT IN NO EVENT WILL TAXABLE REIMBURSEMENTS BE MADE LATER THAN
THE LAST DATE PERMITTED BY SECTION 409A SUCH THAT THE REIMBURSEMENTS ARE NOT
SUBJECT TO ANY ADDITIONAL TAXATION PURSUANT TO SECTION 409A.


 


2.4           TERMINATION OTHER THAN FOR CAUSE.  NOTWITHSTANDING ANYTHING ELSE
IN THIS AGREEMENT, THE EMPLOYER OR AVOCENT CORPORATION MAY EFFECT A TERMINATION
OTHER THAN FOR CAUSE AT ANY TIME UPON GIVING THIRTY (30) DAYS’ WRITTEN NOTICE TO
THE EMPLOYEE OF SUCH TERMINATION.  UPON ANY TERMINATION OTHER THAN FOR CAUSE,
THE EMPLOYEE SHALL IMMEDIATELY BE PAID ON THE LAST DATE OF EMPLOYMENT (I) ALL
ACCRUED OBLIGATIONS, ALL TO THE DATE OF TERMINATION EXCEPT THAT ANY DEFERRED
COMPENSATION PLAN OR ARRANGEMENT SHALL BE PAID AT THE TIME(S) AND ON THE TERMS
AND CONDITIONS SPECIFIED IN ANY SUCH DEFERRED COMPENSATION PLAN OR ARRANGEMENT,
(II) UPON RECEIPT OF PROPER DOCUMENTATION IN ACCORDANCE WITH AVOCENT’S STANDARD
REIMBURSEMENT POLICIES, REIMBURSEMENT OF ANY APPROPRIATE BUSINESS EXPENSES
INCURRED BY THE EMPLOYEE IN CONNECTION WITH HIS DUTIES HEREUNDER ON OR PRIOR TO
THE DATE OF TERMINATION OF EMPLOYMENT, AND (III) ALL SEVERANCE COMPENSATION
PROVIDED IN SECTION 4.2, BUT NO OTHER COMPENSATION OR REIMBURSEMENT OF ANY
KIND.  REIMBURSEMENTS WILL BE MADE AS SOON AS ADMINISTRATIVELY PRACTICABLE
FOLLOWING THE APPROVAL OF THE REIMBURSEMENT IN ACCORDANCE WITH COMPANY POLICIES,
BUT IN NO EVENT WILL TAXABLE REIMBURSEMENTS BE MADE LATER THAN THE LAST DATE
PERMITTED BY SECTION 409A SUCH THAT THE REIMBURSEMENTS ARE NOT SUBJECT TO ANY
ADDITIONAL TAXATION PURSUANT TO SECTION 409A.


 


2.5           TERMINATION BY REASON OF DISABILITY.  IF, DURING THE TERM OF THIS
AGREEMENT, THE EMPLOYEE, IN THE REASONABLE JUDGMENT OF THE BOARD IS UNABLE TO
PERFORM THE ESSENTIAL FUNCTIONS OF HIS JOB, WITH OR WITHOUT ACCOMMODATION,
BECAUSE OF A MENTAL OR PHYSICAL ILLNESS, DISEASE OR CONDITION (SUCH ILLNESS,
DISEASE AND INCAPACITY REFERRED TO AS, A “DISABILITY”) AND THE EMPLOYEE HAS NOT
PERFORMED THE POWERS, DUTIES, AUTHORITIES, AND RESPONSIBILITIES TYPICALLY
ASSOCIATED WITH HIS POSITION IN PUBLIC COMPANIES OF A SIMILAR SIZE AND NATURE,
THE EMPLOYER SHALL

 

4

--------------------------------------------------------------------------------


 


HAVE THE RIGHT TO TERMINATE THE EMPLOYEE’S EMPLOYMENT FOR DISABILITY HEREUNDER
BY DELIVERY OF WRITTEN NOTICE TO THE EMPLOYEE AT ANY TIME AND THE EMPLOYEE SHALL
IMMEDIATELY BE PAID ON THE LAST DATE OF EMPLOYMENT (I) ALL ACCRUED OBLIGATIONS,
ALL TO THE DATE OF TERMINATION EXCEPT THAT ANY DEFERRED COMPENSATION PLAN OR
ARRANGEMENT SHALL BE PAID AT THE TIME(S) AND ON THE TERMS AND CONDITIONS
SPECIFIED IN ANY SUCH DEFERRED COMPENSATION PLAN OR ARRANGEMENT, (II) UPON
RECEIPT OF PROPER DOCUMENTATION IN ACCORDANCE WITH AVOCENT’S STANDARD
REIMBURSEMENT POLICIES, REIMBURSEMENT OF ANY APPROPRIATE BUSINESS EXPENSES
INCURRED BY THE EMPLOYEE IN CONNECTION WITH HIS DUTIES HEREUNDER ON OR PRIOR TO
THE DATE OF TERMINATION OF EMPLOYMENT, AND (III) ALL SEVERANCE COMPENSATION
PROVIDED IN SECTION 4.3, BUT NO OTHER COMPENSATION OR REIMBURSEMENT OF ANY
KIND.  REIMBURSEMENTS WILL BE MADE AS SOON AS ADMINISTRATIVELY PRACTICABLE
FOLLOWING THE APPROVAL OF THE REIMBURSEMENT IN ACCORDANCE WITH COMPANY POLICIES,
BUT IN NO EVENT WILL TAXABLE REIMBURSEMENTS BE MADE LATER THAN THE LAST DATE
PERMITTED BY SECTION 409A SUCH THAT THE REIMBURSEMENTS ARE NOT SUBJECT TO ANY
ADDITIONAL TAXATION PURSUANT TO SECTION 409A.


 


2.6           TERMINATION BY REASON OF DEATH.  IN THE EVENT OF THE EMPLOYEE’S
DEATH DURING THE TERM OF THIS AGREEMENT, THE EMPLOYEE’S EMPLOYMENT SHALL BE
DEEMED TO HAVE TERMINATED AS OF THE DATE OF DEATH AND THE EMPLOYER SHALL, AS
SOON AS ADMINISTRATIVELY PRACTICABLE, PAY TO HIS ESTATE OR SUCH BENEFICIARIES AS
THE EMPLOYEE MAY FROM TIME TO TIME DESIGNATE (I) ALL ACCRUED OBLIGATIONS, ALL TO
THE DATE OF TERMINATION EXCEPT THAT ANY DEFERRED COMPENSATION PLAN OR
ARRANGEMENT SHALL BE PAID AT THE TIME(S) AND ON THE TERMS AND CONDITIONS
SPECIFIED IN ANY SUCH DEFERRED COMPENSATION PLAN OR ARRANGEMENT, (II) UPON
RECEIPT OF PROPER DOCUMENTATION IN ACCORDANCE WITH AVOCENT’S STANDARD
REIMBURSEMENT POLICIES, REIMBURSEMENT OF ANY APPROPRIATE BUSINESS EXPENSES
INCURRED BY THE EMPLOYEE IN CONNECTION WITH HIS DUTIES HEREUNDER ON OR PRIOR TO
THE DATE OF TERMINATION OF EMPLOYMENT, AND (III) ALL SEVERANCE COMPENSATION
PROVIDED IN SECTION 4.4, BUT THE EMPLOYEE’S ESTATE AND BENEFICIARIES SHALL NOT
BE PAID ANY OTHER COMPENSATION OR REIMBURSEMENT OF ANY KIND.  FOR THE AVOIDANCE
OF DOUBT, AMOUNTS PAYABLE UNDER ANY LIFE INSURANCE POLICIES SHALL BE PAID IN
ACCORDANCE WITH THEIR TERMS.  REIMBURSEMENTS WILL BE MADE AS SOON AS
ADMINISTRATIVELY PRACTICABLE FOLLOWING THE APPROVAL OF THE REIMBURSEMENT IN
ACCORDANCE WITH COMPANY POLICIES, BUT IN NO EVENT WILL TAXABLE REIMBURSEMENTS BE
MADE LATER THAN THE LAST DATE PERMITTED BY SECTION 409A SUCH THAT THE
REIMBURSEMENTS ARE NOT SUBJECT TO ANY ADDITIONAL TAXATION PURSUANT TO
SECTION 409A.


 


2.7           VOLUNTARY TERMINATION.  NOTWITHSTANDING ANYTHING ELSE IN THIS
AGREEMENT, THE EMPLOYEE MAY EFFECT A VOLUNTARY TERMINATION AT ANY TIME UPON
GIVING THIRTY (30) DAYS WRITTEN NOTICE TO THE EMPLOYER OF SUCH TERMINATION.  IN
THE EVENT OF A VOLUNTARY TERMINATION, THE EMPLOYER SHALL IMMEDIATELY PAY (I) ALL
ACCRUED OBLIGATIONS, ALL TO THE DATE OF TERMINATION EXCEPT THAT ANY DEFERRED
COMPENSATION PLAN OR ARRANGEMENT SHALL BE PAID AT THE TIME(S) AND ON THE TERMS
AND CONDITIONS SPECIFIED IN ANY SUCH DEFERRED COMPENSATION PLAN OR ARRANGEMENT,
AND (II) UPON RECEIPT OF PROPER DOCUMENTATION IN ACCORDANCE WITH AVOCENT’S
STANDARD REIMBURSEMENT POLICIES, REIMBURSEMENT OF ANY APPROPRIATE BUSINESS
EXPENSES INCURRED BY THE EMPLOYEE IN CONNECTION WITH EMPLOYEE’S DUTIES HEREUNDER
ON OR PRIOR TO THE DATE OF TERMINATION OF EMPLOYMENT, BUT NO OTHER COMPENSATION
OR REIMBURSEMENT OF ANY KIND, INCLUDING WITHOUT LIMITATION, SEVERANCE
COMPENSATION.  REIMBURSEMENTS WILL BE MADE AS SOON AS ADMINISTRATIVELY
PRACTICABLE FOLLOWING THE APPROVAL OF THE REIMBURSEMENT IN ACCORDANCE WITH
COMPANY POLICIES, BUT IN NO EVENT WILL TAXABLE REIMBURSEMENTS BE MADE LATER THAN
THE LAST DATE PERMITTED BY SECTION 409A SUCH THAT THE REIMBURSEMENTS ARE NOT
SUBJECT TO ANY ADDITIONAL TAXATION PURSUANT TO SECTION 409A.

 

5

--------------------------------------------------------------------------------


 


2.8           TERMINATION UPON A CHANGE IN CONTROL.  IN THE EVENT OF A
TERMINATION UPON A CHANGE IN CONTROL, THE EMPLOYEE SHALL IMMEDIATELY BE PAID
(I) ALL ACCRUED OBLIGATIONS, ALL TO THE DATE OF TERMINATION EXCEPT THAT ANY
DEFERRED COMPENSATION PLAN OR ARRANGEMENT SHALL BE PAID AT THE TIME(S) AND ON
THE TERMS AND CONDITIONS SPECIFIED IN ANY SUCH DEFERRED COMPENSATION PLAN OR
ARRANGEMENT, (II) UPON RECEIPT OF PROPER DOCUMENTATION IN ACCORDANCE WITH
AVOCENT’S STANDARD REIMBURSEMENT POLICIES, REIMBURSEMENT OF ANY APPROPRIATE
BUSINESS EXPENSES INCURRED BY THE EMPLOYEE IN CONNECTION WITH HIS DUTIES
HEREUNDER ON OR PRIOR TO THE DATE OF TERMINATION OF EMPLOYMENT, AND (III) ALL
SEVERANCE COMPENSATION PROVIDED IN SECTION 4.1, BUT NO OTHER COMPENSATION OR
REIMBURSEMENT OF ANY KIND.  REIMBURSEMENTS WILL BE MADE AS SOON AS
ADMINISTRATIVELY PRACTICABLE FOLLOWING THE APPROVAL OF THE REIMBURSEMENT IN
ACCORDANCE WITH COMPANY POLICIES, BUT IN NO EVENT WILL TAXABLE REIMBURSEMENTS BE
MADE LATER THAN THE LAST DATE PERMITTED BY SECTION 409A SUCH THAT THE
REIMBURSEMENTS ARE NOT SUBJECT TO ANY ADDITIONAL TAXATION PURSUANT TO
SECTION 409A.


 


3.     SALARY, BENEFITS AND BONUS COMPENSATION.


 


3.1           BASE SALARY.  EFFECTIVE                    , 200   (THE “EFFECTIVE
DATE”), AS PAYMENT FOR THE SERVICES TO BE RENDERED BY THE EMPLOYEE AS PROVIDED
IN SECTION 1 AND SUBJECT TO THE TERMS AND CONDITIONS OF SECTION 2, THE EMPLOYER
AGREES TO PAY TO THE EMPLOYEE A “BASE SALARY” AT THE RATE OF
                                                     THOUSAND DOLLARS
($                  .00) PER ANNUM, PAYABLE IN EQUAL BI-WEEKLY INSTALLMENTS IN
ACCORDANCE WITH EMPLOYER’S NORMAL PAYROLL PRACTICES.  THE BASE SALARY FOR EACH
CALENDAR YEAR (OR PRORATION THEREOF) BEGINNING JANUARY 1, 2009 SHALL BE
DETERMINED BY THE COMPENSATION COMMITTEE OF THE BOARD (THE “COMPENSATION
COMMITTEE”).  THE EMPLOYEE’S BASE SALARY SHALL BE REVIEWED ANNUALLY BY THE BOARD
AND THE COMPENSATION COMMITTEE.


 


3.2           BONUSES.  THE EMPLOYEE SHALL BE ELIGIBLE TO EARN A BONUS FOR EACH
CALENDAR YEAR (OR PORTION THEREOF) DURING THE TERM OF THIS AGREEMENT AND ANY
EXTENSIONS THEREOF, WITH THE ACTUAL AMOUNT OF ANY SUCH BONUS TO BE DETERMINED IN
THE SOLE DISCRETION OF THE COMPENSATION COMMITTEE BASED UPON ITS EVALUATION OF
THE EMPLOYEE’S PERFORMANCE DURING SUCH YEAR, WITH THE ANNUAL TARGET FOR EACH
CALENDAR YEAR BEING AT LEAST                  PERCENT (    %) OF BASE SALARY FOR
THAT YEAR AND THE ANNUAL BONUS OPPORTUNITY FOR EACH CALENDAR YEAR BEING AT LEAST
                   PERCENT (    %) OF THE BASE SALARY FOR THAT YEAR.  EMPLOYEE
MUST BE EMPLOYED BY AVOCENT ON THE LAST DAY OF THE FISCAL YEAR (OR OTHER PERIOD
DETERMINED BY THE COMPENSATION COMMITTEE) TO WHICH THE BONUS RELATES.  ALL SUCH
BONUSES SHALL BE PAYABLE DURING THE LAST MONTH OF THE FISCAL YEAR OR WITHIN
FORTY-FIVE (45) DAYS AFTER THE END OF THE FISCAL YEAR (OR OTHER PERIOD
DETERMINED BY THE COMPENSATION COMMITTEE) TO WHICH SUCH BONUS RELATES.  IN NO
EVENT WILL ANY SUCH BONUS BE PAID LATER THAN MARCH 15TH OF THE YEAR FOLLOWING
THE FISCAL YEAR IN WHICH THE BONUS IS EARNED.  ALL SUCH BONUSES SHALL BE
REVIEWED ANNUALLY BY THE COMPENSATION COMMITTEE.


 


3.3           ADDITIONAL BENEFITS.  DURING THE TERM OF THIS AGREEMENT, THE
EMPLOYEE SHALL BE ENTITLED TO THE FOLLOWING FRINGE BENEFITS:


 


(A)           THE EMPLOYEE BENEFITS.  THE EMPLOYEE SHALL BE ELIGIBLE TO
PARTICIPATE IN SUCH OF AVOCENT’S BENEFITS AND DEFERRED COMPENSATION PLANS AS ARE
NOW GENERALLY AVAILABLE OR LATER MADE GENERALLY AVAILABLE TO EXECUTIVE OFFICERS
OF AVOCENT, INCLUDING, WITHOUT LIMITATION, EQUITY PLANS, SECTION 401(K) PLAN,
PROFIT SHARING PLANS, DEFERRED COMPENSATION PLAN, ANNUAL PHYSICAL EXAMINATIONS,
DENTAL AND MEDICAL PLANS, PERSONAL CATASTROPHE AND DISABILITY INSURANCE,
RETIREMENT PLANS AND SUPPLEMENTARY EXECUTIVE RETIREMENT PLANS, IF ANY, IN EACH
CASE IN

 

6

--------------------------------------------------------------------------------


 


ACCORDANCE WITH THE TERMS AND PROVISIONS OF THE RELEVANT PLAN AND AS SUCH PLANS,
POLICIES, AND ARRANGEMENTS MAY EXIST FROM TIME TO TIME.  FOR PURPOSES OF
ESTABLISHING THE LENGTH OF SERVICE UNDER ANY BENEFIT PLANS OR PROGRAMS OF
AVOCENT, THE EMPLOYEE’S EMPLOYMENT WITH THE EMPLOYER (OR ANY SUCCESSOR) WILL BE
DEEMED TO HAVE COMMENCED ON                                 .  AVOCENT RETAINS
THE RIGHT TO MODIFY OR TERMINATE ANY AND ALL BENEFIT PLANS AND PROGRAMS AT ANY
TIME AND FOR ANY REASON.


 


(B)           VACATION.  DURING THE TERM OF THIS AGREEMENT, THE EMPLOYEE SHALL
BE ENTITLED TO NOT LESS THAN THREE (3) WEEKS OF PAID VACATION DURING EACH
CALENDAR YEAR IN ACCORDANCE WITH THE AVOCENT CORPORATION’S VACATION POLICY, WITH
THE TIMING AND DURATION OF SPECIFIC VACATIONS MUTUALLY AND REASONABLY AGREED TO
BY THE PARTIES HERETO.


 


(C)           REIMBURSEMENT FOR EXPENSES.  DURING THE TERM OF THIS AGREEMENT,
THE EMPLOYER OR AVOCENT CORPORATION SHALL REIMBURSE THE EMPLOYEE FOR REASONABLE
AND PROPERLY DOCUMENTED OUT-OF-POCKET BUSINESS AND/OR ENTERTAINMENT EXPENSES
INCURRED BY THE EMPLOYEE IN CONNECTION WITH HIS DUTIES UNDER THIS AGREEMENT IN
ACCORDANCE WITH AVOCENT’S STANDARD REIMBURSEMENT POLICIES.  REQUESTS FOR
REIMBURSEMENT MUST BE SUBMITTED IN ACCORDANCE WITH AVOCENT’S REIMBURSEMENT
POLICIES, AS IN EFFECT FROM TIME TO TIME.  REIMBURSEMENTS WILL BE MADE AS SOON
AS ADMINISTRATIVELY PRACTICABLE FOLLOWING APPROVAL OF THE REIMBURSEMENT, BUT IN
NO EVENT LATER THAN MARCH 15TH OF THE YEAR FOLLOWING THE EMPLOYEE’S TAXABLE YEAR
IN WHICH THE EXPENSES ARE INCURRED.


 

(e)           EQUITY AWARDS.

 

(i)             Employee has in the past been granted restricted stock units and
performance shares under one or more of Avocent’s (and/or its affiliates’ or
predecessors’) equity incentive plans, and Employee shall be eligible to
participate in any long-term incentive and equity-based arrangements generally
available to senior executives of Employer or Avocent and shall receive such
awards as the Compensation Committee in its discretion shall grant to Employee
(all such past and future equity awards, the “Equity Awards”).

 

(ii)            Any Equity Awards described in Section 3.3(e)(i) of this
Agreement shall be earned and vest as set forth in Employee’s Restricted Stock
Unit Agreement(s), Notice(s) of Grant of Performance Shares, or other
documentation of such awards, but upon the termination of Employee’s employment
with Employer, any such Equity Awards shall be deemed and treated as earned
and/or the vesting of such awards shall be accelerated as to the extent set
forth in Section 4 of this Agreement.  In the event that (i) there is a “Change
of Control” as defined in the Avocent Corporation 2005 Equity Incentive Plan
(the “2005 Plan”)  or any new equity plan approved by Avocent Corporation’s
stockholders (the “New Plan,” and collectively with the 2005 Plan, the “Stock
Plans”) and Employee is employed by Employer or a successor at the time of such
Change of Control event, (ii) any of Employee’s then-outstanding Equity Awards
constitute “deferred compensation” within the meaning of Section 409A, and
(iii) such Equity Awards are accelerated by application of Section 19 of the
2005 Plan or any comparable section of a New Plan (as a result of such awards
not being assumed or substituted for), then if such “Change of Control,” event
is not also a “change in control” within the meaning of Section 409A, such
accelerated awards, though vested, will nonetheless be paid out to Employee on
the award’s original vesting schedule, unless (x) Avocent Corporation determines
in good faith that an earlier payout would not result in the imposition of
additional taxation to Employee under Section 409A or (y) there is a subsequent
termination of Employee’s employment in a manner that would otherwise (without

 

7

--------------------------------------------------------------------------------


 

application of Section 19 or any comparable section of the applicable Stock
Plan) trigger vesting pursuant to Section 4 of this Agreement, in which case the
payment of such awards will be made at the time(s) and pursuant to the terms and
conditions specified in Section 4 of this Agreement, which shall then become
applicable.  All Equity Awards that constitute “deferred compensation” within
the meaning of Section 409A will otherwise be paid on the later of (i) the end
of the calendar year in which such Equity Awards vest, or (ii) two and one-half
(2½) months following the vesting of such Equity Awards.  Notwithstanding the
foregoing, the delay of the payment of such awards pursuant to the prior
sentence will cease upon Employee’s death and such payment will be made as soon
as practicable after the date of Employee’s death.  Avocent and the Employee
hereby agree that the provisions of this Section shall supersede any conflicting
provisions of the applicable Stock Plan and any equity-based compensation award
agreement of the Employee.

 


(F)            LIFE INSURANCE.  FOR THE TERM OF THIS AGREEMENT AND ANY
EXTENSIONS THEREOF, THE EMPLOYER SHALL AT ITS EXPENSE PROCURE AND KEEP IN EFFECT
TERM LIFE INSURANCE ON THE LIFE OF THE EMPLOYEE, PAYABLE TO SUCH BENEFICIARIES
AS THE EMPLOYEE MAY FROM TIME TO TIME DESIGNATE, IN AN AGGREGATE AMOUNT EQUAL TO
THREE (3) TIMES THE EMPLOYEE’S BASE SALARY.  SUCH POLICY SHALL BE OWNED BY THE
EMPLOYEE OR BY ANY PERSON OR ENTITY WITH AN INSURABLE INTEREST IN THE LIFE OF
THE EMPLOYEE.


 


4.             SEVERANCE COMPENSATION.


 


4.1           SEVERANCE COMPENSATION IN THE EVENT OF A TERMINATION UPON A CHANGE
IN CONTROL.  IN THE EVENT OF A TERMINATION UPON A CHANGE IN CONTROL, AND
CONTINGENT ON EMPLOYEE’S RELEASE BECOMING EFFECTIVE BY THE RELEASE DEADLINE, THE
EMPLOYEE SHALL BE ENTITLED TO THE SEVERANCE PAYMENTS AND BENEFITS IN THIS
SECTION 4.1.  THE EMPLOYEE SHALL BE PAID AS SEVERANCE COMPENSATION A LUMP SUM
AMOUNT EQUAL TO              (    ) TIMES HIS ANNUAL BASE SALARY (CALCULATED AT
THE RATE PAYABLE AT THE TIME OF SUCH TERMINATION) ON THE SEVERANCE PAYMENT DATE,
AND ON THE SEVERANCE PAYMENT DATE, THE EMPLOYEE SHALL ALSO BE PAID A LUMP SUM
AMOUNT EQUAL TO THE AVERAGE ANNUAL BONUS EARNED BY THE EMPLOYEE AS AN EMPLOYEE
OF EMPLOYER AND AVOCENT AND ITS PREDECESSORS IN THE TWO (2) YEARS IMMEDIATELY
PRECEDING THE DATE OF TERMINATION.  THE EMPLOYEE SHALL ALSO BE ENTITLED TO HAVE
THE VESTING OF ANY THEN-OUTSTANDING EQUITY AWARDS DEEMED AND TREATED AS FULLY
EARNED AND ACCELERATED, AND ALL SUCH SHARES UNDER ANY SUCH EQUITY AWARDS SHALL
BE DELIVERED TO EMPLOYEE ON THE SEVERANCE PAYMENT DATE.  IF EMPLOYEE TIMELY
ELECTS CONTINUATION OF EMPLOYEE’S MEDICAL, DENTAL AND VISION COVERAGE UNDER A
GROUP HEALTH PLAN OF AVOCENT OR EMPLOYER PURSUANT TO THE CONSOLIDATED OMNIBUS
BUDGET RECONCILIATION ACT OF 1985, AS AMENDED (“COBRA”), WITHIN THE TIME PERIOD
PRESCRIBED PURSUANT TO COBRA, EMPLOYER SHALL PROVIDE SUCH CONTINUATION COVERAGE
UNDER SUCH PLANS FOR A PERIOD OF EIGHTEEN (18) MONTHS FROM THE DATE OF SUCH
TERMINATION UPON A CHANGE IN CONTROL AT NO COST TO EMPLOYEE.


 


4.2           SEVERANCE COMPENSATION IN THE EVENT OF A TERMINATION OTHER THAN
FOR CAUSE.  IN THE EVENT OF A TERMINATION OTHER THAN FOR CAUSE THAT DOES NOT
ALSO CONSTITUTE A TERMINATION UPON A CHANGE IN CONTROL, AND CONTINGENT ON
EMPLOYEE’S RELEASE BECOMING EFFECTIVE BY THE RELEASE DEADLINE, THE EMPLOYEE
SHALL BE ENTITLED TO THE SEVERANCE PAYMENTS AND BENEFITS IN THIS SECTION 4.2. 
THE EMPLOYEE SHALL BE PAID AS SEVERANCE COMPENSATION A LUMP SUM AMOUNT EQUAL TO
             (    ) TIMES HIS ANNUAL BASE SALARY (CALCULATED AT THE RATE PAYABLE
AT THE TIME OF SUCH TERMINATION) ON THE SEVERANCE PAYMENT DATE, AND ON THE
SEVERANCE PAYMENT DATE, THE EMPLOYEE SHALL ALSO BE PAID A LUMP SUM AMOUNT EQUAL
TO THE AVERAGE ANNUAL BONUS EARNED BY THE EMPLOYEE AS AN EMPLOYEE OF EMPLOYER
AND ITS PREDECESSORS IN THE TWO (2) YEARS IMMEDIATELY

 

8

--------------------------------------------------------------------------------



 


PRECEDING THE DATE OF TERMINATION.  THE EMPLOYEE SHALL ALSO BE ENTITLED TO HAVE
THE VESTING OF ANY THEN-OUTSTANDING EQUITY AWARDS DEEMED AND TREATED AS FULLY
EARNED AND ACCELERATED, AND ALL SUCH SHARES UNDER ANY SUCH EQUITY AWARDS SHALL
BE DELIVERED TO EMPLOYEE ON THE SEVERANCE PAYMENT DATE.  IF EMPLOYEE TIMELY
ELECTS CONTINUATION OF EMPLOYEE’S MEDICAL, DENTAL AND VISION COVERAGE UNDER A
GROUP HEALTH PLAN OF AVOCENT OR EMPLOYER PURSUANT TO COBRA, WITHIN THE TIME
PERIOD PRESCRIBED PURSUANT TO COBRA, EMPLOYER SHALL PROVIDE SUCH CONTINUATION
COVERAGE UNDER SUCH PLANS FOR A PERIOD OF EIGHTEEN (18) MONTHS FROM THE DATE OF
SUCH TERMINATION OTHER THAN FOR CAUSE AT NO COST TO EMPLOYEE.


 


4.3                                SEVERANCE COMPENSATION UNDER TERMINATION BY
REASON OF DISABILITY.  IN THE EVENT THAT THE EMPLOYEE IS TERMINATED BY EMPLOYER
OR AVOCENT BY REASON OF DISABILITY, AND CONTINGENT ON EMPLOYEE’S RELEASE
BECOMING EFFECTIVE BY THE RELEASE DEADLINE, THE EMPLOYEE SHALL BE ENTITLED TO
THE SEVERANCE PAYMENTS AND BENEFITS IN THIS SECTION 4.3.  ON THE SEVERANCE
PAYMENT DATE, THE EMPLOYEE SHALL BE PAID AS SEVERANCE COMPENSATION A LUMP SUM
AMOUNT EQUAL TO THE AVERAGE ANNUAL BONUS EARNED BY THE EMPLOYEE AS AN EMPLOYEE
OF EMPLOYER AND AVOCENT AND ITS AFFILIATES PREDECESSORS IN THE TWO (2) YEARS
IMMEDIATELY PRECEDING THE DATE OF TERMINATION.  THE EMPLOYEE SHALL ALSO BE
ENTITLED TO HAVE THE VESTING OF ANY THEN-OUTSTANDING EQUITY AWARDS DEEMED AND
TREATED AS FULLY EARNED AND ACCELERATED, AND ALL SUCH SHARES UNDER ANY SUCH
EQUITY AWARDS SHALL BE DELIVERED TO EMPLOYEE ON THE SEVERANCE PAYMENT DATE.  IF
EMPLOYEE TIMELY ELECTS CONTINUATION OF EMPLOYEE’S MEDICAL, DENTAL AND VISION
COVERAGE UNDER A GROUP HEALTH PLAN OF AVOCENT OR EMPLOYER PURSUANT TO COBRA,
WITHIN THE TIME PERIOD PRESCRIBED PURSUANT TO COBRA, EMPLOYER SHALL PROVIDE SUCH
CONTINUATION COVERAGE UNDER SUCH PLANS FOR A PERIOD OF EIGHTEEN (18) MONTHS FROM
THE DATE OF SUCH TERMINATION BY REASON OF DISABILITY AT NO COST TO EMPLOYEE.


 


4.4                                SEVERANCE COMPENSATION UPON DEATH.  IN THE
EVENT THAT THE EMPLOYEE’S EMPLOYMENT TERMINATES BY REASON OF THE DEATH OF
EMPLOYEE, AND CONTINGENT ON THE EMPLOYEE’S ESTATE SIGNING AND NOT REVOKING A
RELEASE, THE EMPLOYEE’S ESTATE SHALL BE ENTITLED TO THE SEVERANCE PAYMENTS AND
BENEFITS IN THIS SECTION 4.4.  THE EMPLOYEE’S ESTATE SHALL BE ENTITLED TO HAVE
THE VESTING OF ANY THEN-OUTSTANDING EQUITY AWARDS DEEMED AND TREATED AS FULLY
EARNED AND ACCELERATED, AND ALL SUCH SHARES UNDER ANY SUCH EQUITY AWARDS SHALL
BE DELIVERED TO EMPLOYEE’S ESTATE ON THE SEVERANCE PAYMENT DATE.


 


4.5                                NO SEVERANCE COMPENSATION UNDER OTHER
TERMINATION.  IN THE EVENT OF A VOLUNTARY TERMINATION OR A TERMINATION FOR
CAUSE, THE EMPLOYEE SHALL NOT BE PAID ANY SEVERANCE COMPENSATION.

 

4.6                                SEVERANCE PAYMENT DATE AND SECTION 409A
COMPLIANCE.


 


(A)                                  EXCEPT AS PROVIDED IN THIS SECTION 4.6, THE
“SEVERANCE PAYMENT DATE” SHALL BE THE SIXTIETH (60TH) DAY FOLLOWING EMPLOYEE’S
TERMINATION OF EMPLOYMENT, PROVIDED THE RELEASE HAS BECOME EFFECTIVE BY THE
RELEASE DEADLINE.


 


(B)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS AGREEMENT, DEFERRED COMPENSATION SEPARATION BENEFITS (AS DEFINED BELOW)
WILL NOT BECOME PAYABLE UNDER THIS AGREEMENT, AND THE SEVERANCE PAYMENT DATE
WILL NOT BE DEEMED TO HAVE OCCURRED, UNTIL EMPLOYEE HAS A “SEPARATION FROM
SERVICE” WITHIN THE MEANING OF SECTION 409A.  FURTHER, IF (X) EMPLOYEE IS A
“SPECIFIED EMPLOYEE” WITHIN THE MEANING OF SECTION 409A AT THE TIME OF
EMPLOYEE’S TERMINATION OF EMPLOYMENT (OR AT THE TIME OF A LATER “SEPARATION FROM
SERVICE” WITHIN THE MEANING OF

 

9

--------------------------------------------------------------------------------



 


SECTION 409A) OTHER THAN DUE TO EMPLOYEE’S DEATH, AND (Y) SOME OR ANY PORTION OF
THE SEVERANCE PAYMENTS AND BENEFITS PAYABLE TO EMPLOYEE, IF ANY, PURSUANT TO
THIS AGREEMENT (INCLUDING, BUT NOT LIMITED TO, CASH SEVERANCE, THE DELIVERY OF
SHARES PURSUANT TO RESTRICTED STOCK UNITS AND PERFORMANCE SHARES AND PAYMENTS
UNDER SECTION 6.15), WHEN CONSIDERED TOGETHER WITH ANY OTHER SEVERANCE PAYMENTS
OR SEPARATION BENEFITS THAT ARE CONSIDERED DEFERRED COMPENSATION UNDER
SECTION 409A (TOGETHER, THE “DEFERRED COMPENSATION SEPARATION BENEFITS”) THAT
ARE PAYABLE ON OR WITHIN THE FIRST SIX (6) MONTH PERIOD FOLLOWING EMPLOYEE’S
TERMINATION OF EMPLOYMENT, THEN PAYMENTS AND BENEFITS WILL INSTEAD BECOME
PAYABLE IN A LUMP SUM ON THE FIRST PAYROLL DATE THAT OCCURS ON OR AFTER THE DATE
SIX (6) MONTHS AND ONE (1) DAY FOLLOWING THE DATE OF EMPLOYEE’S TERMINATION OF
EMPLOYMENT (OR SUCH LONGER PERIOD AS IS REQUIRED TO AVOID THE IMPOSITION OF
ADDITIONAL TAX UNDER SECTION 409A), AND SUCH DATE WILL BE THE “SEVERANCE PAYMENT
DATE.”  ALL SUBSEQUENT DEFERRED COMPENSATION SEPARATION BENEFITS, IF ANY, WILL
BE PAYABLE IN ACCORDANCE WITH THE PAYMENT SCHEDULE APPLICABLE TO EACH PAYMENT OR
BENEFIT.  EACH PAYMENT AND BENEFIT PAYABLE UNDER THIS AGREEMENT IS INTENDED TO
CONSTITUTE SEPARATE PAYMENTS FOR PURPOSES OF SECTION 1.409A-2(B)(2) OF THE
TREASURY REGULATIONS.


 


(C)                                  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, IF EMPLOYEE DIES FOLLOWING HIS TERMINATION OF EMPLOYMENT BUT PRIOR TO
THE SEVERANCE PAYMENT DATE, THEN ANY PAYMENTS DELAYED IN ACCORDANCE WITH THIS
SECTION 4.6 WILL BE PAYABLE IN A LUMP SUM AS SOON AS ADMINISTRATIVELY
PRACTICABLE AFTER THE DATE OF EMPLOYEE’S DEATH AND ALL OTHER DEFERRED
COMPENSATION SEPARATION BENEFITS WILL BE PAYABLE IN ACCORDANCE WITH THE PAYMENT
SCHEDULE APPLICABLE TO EACH PAYMENT OR BENEFIT.


 


(D)                                 ANY AMOUNT PAID UNDER THE AGREEMENT THAT
SATISFIES THE REQUIREMENTS OF THE “SHORT-TERM DEFERRAL” RULE SET FORTH IN
SECTION 1.409A-1(B)(4) OF THE TREASURY REGULATIONS SHALL NOT CONSTITUTE DEFERRED
COMPENSATION SEPARATION BENEFITS FOR PURPOSES OF SECTION 4.6(B) ABOVE.


 


(E)                                  ANY AMOUNT PAID UNDER THE AGREEMENT THAT
QUALIFIES AS A PAYMENT MADE AS A RESULT OF AN INVOLUNTARY SEPARATION FROM
SERVICE PURSUANT TO SECTION 1.409A-1(B)(9)(III) OF THE TREASURY REGULATIONS THAT
DOES NOT EXCEED THE SECTION 409A LIMIT SHALL NOT CONSTITUTE DEFERRED
COMPENSATION SEPARATION BENEFITS FOR PURPOSES OF SECTION 4.6(B) ABOVE.  FOR
PURPOSES OF THIS SECTION 4.6, “SECTION 409A LIMIT” SHALL MEAN THE LESSER OF TWO
(2) TIMES (A) THE EMPLOYEE’S ANNUALIZED COMPENSATION BASED UPON THE ANNUAL RATE
OF PAY PAID TO EMPLOYEE DURING EMPLOYER’S TAXABLE YEAR PRECEDING THE EMPLOYER’S
TAXABLE YEAR OF EMPLOYEE’S TERMINATION OF EMPLOYMENT AS DETERMINED UNDER
TREASURY REGULATION 1.409A-1(B)(9)(III)(A)(1) AND ANY INTERNAL REVENUE SERVICE
GUIDANCE ISSUED WITH RESPECT THERETO; OR (B) THE MAXIMUM AMOUNT THAT MAY BE
TAKEN INTO ACCOUNT UNDER A QUALIFIED PLAN PURSUANT TO SECTION 401(A)(17) OF THE
CODE FOR THE YEAR IN WHICH THE EMPLOYEE’S EMPLOYMENT IS TERMINATED.


 


(F)                                    THE FOREGOING PROVISIONS AND THIS
AGREEMENT ARE INTENDED TO COMPLY WITH THE REQUIREMENTS OF SECTION 409A SO THAT
NONE OF THE SEVERANCE PAYMENTS AND BENEFITS THAT MAY BE PROVIDED HEREUNDER WILL
BE SUBJECT TO THE ADDITIONAL TAX IMPOSED UNDER SECTION 409A, AND ANY AMBIGUITIES
HEREIN WILL BE INTERPRETED TO SO COMPLY.  EMPLOYER AND EMPLOYEE AGREE TO WORK
TOGETHER IN GOOD FAITH TO CONSIDER AMENDMENTS TO THIS AGREEMENT AND TO TAKE SUCH
REASONABLE ACTIONS WHICH ARE NECESSARY, APPROPRIATE OR DESIRABLE TO AVOID
IMPOSITION OF ANY ADDITIONAL TAX OR INCOME RECOGNITION PRIOR TO ACTUAL PAYMENT
TO EMPLOYEE UNDER SECTION 409A.

 

10

--------------------------------------------------------------------------------


 

5.                                      COVENANT NOT TO COMPETE AND NO
SOLICITATION.


 


5.1                                 COVENANT NOT TO COMPETE.  DURING THE TERM OF
THIS AGREEMENT, AND FOR A PERIOD OF                      (    ) MONTHS
IMMEDIATELY FOLLOWING THE TERMINATION OF EMPLOYEE’S RELATIONSHIP WITH THE
EMPLOYER, WHETHER HE RESIGNS VOLUNTARILY OR IS TERMINATED BY THE EMPLOYER, OR
AVOCENT CORPORATION INVOLUNTARILY, EMPLOYEE WILL NOT, WITHOUT THE EMPLOYER’S OR
AVOCENT CORPORATION’S PRIOR WRITTEN CONSENT, WHETHER PAID OR NOT, DIRECTLY OR
INDIRECTLY EITHER ALONE OR AS A PARTNER, PRINCIPAL, LICENSOR, LICENSEE,
AFFILIATE, REPRESENTATIVE, ADVISOR, PROMOTER, ASSOCIATE, INVESTOR, JOINT
VENTURER, OFFICER, DIRECTOR, EMPLOYEE, CONSULTANT, AGENT, INDEPENDENT CONTRACTOR
OR STOCKHOLDER OF ANY COMPANY OR BUSINESS, BUILD, DESIGN, FINANCE, ACQUIRE,
LEASE, OPERATE MANAGE, CONTROL, INVEST IN, WORK OR CONSULT FOR OR OTHERWISE
JOIN, PARTICIPATE IN OR AFFILIATE HIMSELF WITH, ANY BUSINESS WHOSE BUSINESS,
PRODUCTS OR OPERATIONS ARE SUBSTANTIALLY SIMILAR TO OR IN DIRECT COMPETITION
WITH ANY OF THE BUSINESS ACTIVITIES OF OR SERVICES PROVIDED BY EMPLOYER OR
AVOCENT AT SUCH TIME.  NOTWITHSTANDING THE FOREGOING, THE OWNERSHIP BY THE
EMPLOYEE OF NOT MORE THAN FIVE PERCENT (5%) OF THE SHARES OF STOCK OF ANY
CORPORATION HAVING A CLASS OF EQUITY SECURITIES ACTIVELY TRADED ON A NATIONAL
SECURITIES EXCHANGE OR ON THE NASDAQ STOCK MARKET SHALL NOT BE DEEMED, IN AND OF
ITSELF, TO VIOLATE THE PROHIBITIONS OF THIS SECTION 5.  SHOULD EMPLOYEE OBTAIN
OTHER EMPLOYMENT DURING HIS EMPLOYMENT WITH EMPLOYER OR WITHIN TWELVE (12)
MONTHS IMMEDIATELY FOLLOWING THE TERMINATION OF HIS RELATIONSHIP WITH EMPLOYER
FOR ANY REASON, EMPLOYEE AGREES TO PROVIDE WRITTEN NOTIFICATION TO THE EMPLOYER
OF THE NAME AND ADDRESS OF HIS NEW EMPLOYER, THE POSITION THAT HE EXPECTS TO
HOLD, AND A GENERAL DESCRIPTION OF HIS DUTIES AND RESPONSIBILITIES, AT LEAST
THREE (3) BUSINESS DAYS PRIOR TO STARTING SUCH EMPLOYMENT.  NOTWITHSTANDING THE
FOREGOING, EMPLOYEE IS NOT PROHIBITED FROM BEING EMPLOYED BY OR OTHERWISE
ASSOCIATED WITH AN ENTITY WITH A BUSINESS, PRODUCTS OR OPERATIONS SUBSTANTIALLY
SIMILAR OR IN DIRECT COMPETITION WITH ANY BUSINESS ACTIVITIES OR SERVICES
PROVIDED BY EMPLOYEE OR AVOCENT, SO LONG AS (I) SUCH BUSINESS, PRODUCTS OR
OPERATIONS CONSTITUTE LESS THAN FIVE PERCENT OF THE ANNUAL REVENUES OF BOTH SUCH
ENTITY AND AVOCENT, AND (II) EMPLOYEE DOES NOT, DIRECTLY OR INDIRECTLY, RENDER
SERVICES OR ASSISTANCE TO SUCH BUSINESS, PRODUCTS OR OPERATIONS.


 


5.2                                 NON-SOLICITATION OF CUSTOMERS.  DURING THE
TERM OF THIS AGREEMENT, AND FOR A PERIOD OF                  (    ) MONTHS
IMMEDIATELY FOLLOWING THE TERMINATION OF EMPLOYEE’S RELATIONSHIP WITH THE
EMPLOYER, WHETHER HE RESIGNS VOLUNTARILY OR IS TERMINATED BY THE EMPLOYER OR
AVOCENT CORPORATION INVOLUNTARILY, EMPLOYEE WILL NOT, WITHOUT THE EMPLOYER’S OR
AVOCENT CORPORATION’S PRIOR WRITTEN CONSENT, WHETHER PAID OR NOT, DIRECTLY OR
INDIRECTLY, SOLICIT, TAKE AWAY, OR ENGAGE IN BUSINESS WITH ANY CUSTOMER THAT IS
COMPETITIVE WITH OR SIMILAR TO THAT OF THE EMPLOYER OR AVOCENT.  DURING THE SAME
PERIOD OF TIME, EMPLOYEE FURTHER AGREES NOT TO CONTACT OR CAUSE TO BE CONTACTED
ANY CUSTOMER FOR THE PURPOSES OF CONDUCTING BUSINESS THAT IS COMPETITIVE OR
SIMILAR TO THAT OF THE EMPLOYER OR AVOCENT OR FOR THE PURPOSE OF DISADVANTAGING
THE EMPLOYER’S OR AVOCENT’S BUSINESS IN ANY WAY.  EMPLOYEE ACKNOWLEDGES AND
AGREES THAT THE EMPLOYER’S AND AVOCENT’S CUSTOMERS DID NOT USE OR INQUIRE OF THE
EMPLOYER’S OR AVOCENT’S SERVICES SOLELY AS A RESULT OF HIS EFFORTS, AND THAT THE
EFFORTS OF THE EMPLOYER’S AND/OR AVOCENT’S PERSONNEL AND RESOURCES ARE
RESPONSIBLE FOR THE EMPLOYER’S AND AVOCENT’S RELATIONSHIP WITH THEIR CUSTOMERS. 
EMPLOYEE FURTHER ACKNOWLEDGE AND AGREE THAT THE IDENTITY OF THE EMPLOYERS AND
AVOCENT’S CUSTOMERS IS NOT READILY ASCERTAINABLE OR DISCOVERABLE THROUGH PUBLIC
SOURCES, AND THAT EMPLOYER’S AND AVOCENT’S LISTS OF CUSTOMERS WERE CULTIVATED
WITH GREAT EFFORT AND SECURED THROUGH THE EXPENDITURE OF CONSIDERABLE TIME AND
MONEY BY THE EMPLOYER AND AVOCENT.


 


5.3                                 NON-SOLICITATION OF EMPLOYEES AND
CONSULTANTS.  DURING THE TERM OF THIS AGREEMENT, AND FOR A PERIOD OF
                   (    ) MONTHS IMMEDIATELY FOLLOWING THE

 

11

--------------------------------------------------------------------------------



 


TERMINATION OF EMPLOYEE’S RELATIONSHIP WITH THE EMPLOYER, WHETHER HE RESIGNS
VOLUNTARILY OR IS TERMINATED BY THE EMPLOYER OR AVOCENT CORPORATION
INVOLUNTARILY, EMPLOYEE WILL NOT, WITHOUT THE EMPLOYER’S OR AVOCENT
CORPORATION’S PRIOR WRITTEN CONSENT, WHETHER PAID OR NOT, DIRECTLY OR
INDIRECTLY, HIRE, SOLICIT OR RECRUIT EMPLOYEES OR CONSULTANTS OF THE EMPLOYER OR
AVOCENT TO LEAVE THE EMPLOYER OR AVOCENT, CONTACT ANY EMPLOYEE OR CONSULTANT OF
THE EMPLOYER OR AVOCENT OR CAUSE ANY EMPLOYEE OR CONSULTANT OF THE EMPLOYER OR
AVOCENT TO BE CONTACTED FOR THE PURPOSE OF LEAVING THEIR EMPLOYMENT OR
CONSULTANCY ARRANGEMENT OR PROVIDING SERVICES FOR EMPLOYEE OR ANY OTHER ENTITY,
EMPLOY ANY EMPLOYEE OR RECEIVE SERVICES FROM ANY CONSULTANT WHO IS EMPLOYED BY
OR PROVIDING CONSULTING SERVICES FOR THE EMPLOYER OR AVOCENT OR WHO HAS BEEN
EMPLOYED BY OR PROVIDED CONSULTING SERVICES FOR THE EMPLOYER OR AVOCENT IN THE
PRIOR SIX MONTH PERIOD.


 


5.4                                 ACKNOWLEDGEMENTS.  EMPLOYEE ACKNOWLEDGES
THAT THE EMPLOYER AND AVOCENT WILL PROVIDE HIM WITH THEIR PROPRIETARY AND
CONFIDENTIAL INFORMATION TO ENABLE HIM TO OPTIMIZE THE PERFORMANCE OF HIS DUTIES
TO THE EMPLOYER, AND THAT HE WILL DERIVE SIGNIFICANT VALUE FROM SUCH
DISCLOSURES.  EMPLOYEE FURTHER ACKNOWLEDGES THAT HIS FULFILLMENT OF HIS
OBLIGATIONS NOT TO COMPETE AND NOT TO SOLICIT CONTAINED IN SECTIONS 5.1, 5.2,
AND 5.3 ABOVE, ARE NECESSARY TO PROTECT THE EMPLOYER’S AND AVOCENT’S PROPRIETARY
AND CONFIDENTIAL INFORMATION AND, CONSEQUENTLY, TO PRESERVE THE VALUE AND
GOODWILL OF THE EMPLOYER AND AVOCENT.  EMPLOYEE ALSO ACKNOWLEDGES THAT THE
PARAMETERS OF HIS OBLIGATIONS UNDER SECTION 5.1, 5.2, AND 5.3 ABOVE ARE FAIR AND
REASONABLE IN ALL RESPECTS, ESPECIALLY IN LIGHT OF THE EMPLOYER’S AND AVOCENT’S
NEED TO PROTECT THEIR PROPRIETARY AND CONFIDENTIAL INFORMATION AND THE
INTERNATIONAL SCOPE AND NATURE OF THE EMPLOYER’S AND AVOCENT’S BUSINESS, AND
THAT HE WILL NOT BE PRECLUDED FROM GAINFUL EMPLOYMENT IF HE IS OBLIGATED NOT TO
COMPETE WITH THE EMPLOYER OR AVOCENT OR SOLICIT THEIR EMPLOYEES, CUSTOMERS OR
OTHERS DURING THE PERIOD DESCRIBED ABOVE.

 

6.                                      MISCELLANEOUS.


 


6.1                                 PAYMENT OBLIGATIONS.  IF LITIGATION AFTER A
CHANGE IN CONTROL SHALL BE BROUGHT TO ENFORCE OR INTERPRET ANY PROVISION
CONTAINED HEREIN, THE EMPLOYER AND AVOCENT CORPORATION, TO THE EXTENT PERMITTED
BY APPLICABLE LAW AND THE EMPLOYER’S AND AVOCENT CORPORATION’S ARTICLES OF
INCORPORATION AND BYLAWS, EACH HEREBY INDEMNIFIES THE EMPLOYEE FOR THE
EMPLOYEE’S REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS INCURRED IN SUCH
LITIGATION.


 


6.2                                 GUARANTEE.  AVOCENT CORPORATION HEREBY
UNCONDITIONAL AND IRREVOCABLE GUARANTEES ALL PAYMENT OBLIGATIONS OF THE EMPLOYER
UNDER THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE EMPLOYER’S OBLIGATIONS
UNDER SECTIONS 2, 3, 4, AND 6 HEREOF.


 


6.3                                 WITHHOLDINGS.  ALL COMPENSATION, PAYMENTS
(INCLUDING SEVERANCE PAYMENTS UNDER SECTION 4), BENEFITS, AND THE DELIVERY OF
SHARES TO THE EMPLOYEE UNDER THIS AGREEMENT SHALL BE REDUCED BY ALL FEDERAL,
STATE, LOCAL, AND OTHER WITHHOLDINGS AND DEDUCTIONS AND SIMILAR TAXES AND
PAYMENTS REQUIRED BY APPLICABLE LAW.


 


6.4                                 WAIVER.  THE WAIVER OF THE BREACH OF ANY
PROVISION OF THIS AGREEMENT SHALL NOT OPERATE OR BE CONSTRUED AS A WAIVER OF ANY
SUBSEQUENT BREACH OF THE SAME OR OTHER PROVISION HEREOF.


 


6.5                                 ENTIRE AGREEMENT; MODIFICATIONS.  EXCEPT AS
OTHERWISE PROVIDED HEREIN, THIS AGREEMENT REPRESENTS THE ENTIRE UNDERSTANDING
AMONG THE PARTIES WITH RESPECT TO THE

 

12

--------------------------------------------------------------------------------



 


SUBJECT MATTER HEREOF, AND THIS AGREEMENT SUPERSEDES ANY AND ALL CONTEMPORANEOUS
OR PRIOR UNDERSTANDINGS, AGREEMENTS (INCLUDING THE 2006 EMPLOYMENT AGREEMENT),
PLANS AND NEGOTIATIONS, WHETHER WRITTEN OR ORAL WITH RESPECT TO THE SUBJECT
MATTER HEREOF, AND ANY UNDERSTANDINGS, AGREEMENTS, OR OBLIGATIONS RESPECTING ANY
PAST OR FUTURE COMPENSATION, BONUSES, REIMBURSEMENTS OR OTHER PAYMENTS TO THE
EMPLOYEE FROM THE EMPLOYER OR AVOCENT CORPORATION.  ALL MODIFICATIONS TO THE
AGREEMENT MUST BE IN WRITING AND SIGNED BY THE PARTY AGAINST WHOM ENFORCEMENT OF
SUCH MODIFICATION IS SOUGHT.  WITH RESPECT TO EACH EQUITY AWARD GRANTED PRIOR TO
THE DATE HEREOF, THE ACCELERATION OF VESTING AND TIMING OF PAYMENT REQUIREMENTS
PROVIDED HEREIN WILL BE DEEMED TO AMEND AND MODIFY THE EQUITY AWARD AGREEMENT
RELATING TO SUCH EQUITY AWARD; TO THE EXTENT NOT AMENDED HEREBY, SUCH EQUITY
AWARD AGREEMENT WILL REMAIN IN FULL FORCE AND EFFECT.  WITH RESPECT TO EQUITY
AWARDS GRANTED ON OR AFTER THE DATE HEREOF, THE ACCELERATION OF VESTING AND
TIMING OF PAYMENT REQUIREMENTS PROVIDED HEREIN WILL APPLY TO SUCH AWARDS EXCEPT
TO THE EXTENT OTHERWISE EXPLICITLY PROVIDED IN THE APPLICABLE EQUITY AWARD
AGREEMENT, WHICH PROVISION MUST INCLUDE A REFERENCE TO THIS AGREEMENT.


 


6.6                                 NOTICES.  ALL NOTICES AND OTHER
COMMUNICATIONS UNDER THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE GIVEN BY
HAND DELIVERY OR FIRST CLASS MAIL, CERTIFIED OR REGISTERED WITH RETURN RECEIPT
REQUESTED, AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN UPON HAND DELIVERY TO AN
OFFICER OF THE EMPLOYER OR THE EMPLOYEE, AS THE CASE MAY BE, OR UPON THREE
(3) DAYS AFTER MAILING TO THE RESPECTIVE PERSONS NAMED BELOW:


 

If to the Employer/Avocent:

 

Avocent Corporation

 

 

4991 Corporate Drive

 

 

Huntsville, AL 35805

 

 

Attn: Chairman of the Board of Directors

 

 

 

 

 

With copy to:

 

 

Avocent Corporation

 

 

9911 Willows Road NE

 

 

Redmond, WA 98052

 

 

Attn: General Counsel

 

 

 

If to the Employee:

 

 

 

 

 

 

 

 

 

Any party may change such party’s address for notices by notice duly given
pursuant to this Section 6.6.


 


6.7                                 HEADINGS.  THE SECTION HEADINGS HEREIN ARE
INTENDED FOR REFERENCE AND SHALL NOT BY THEMSELVES DETERMINE THE CONSTRUCTION OR
INTERPRETATION OF THIS AGREEMENT.


 


6.8                                 GOVERNING LAW; VENUE.  THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
                          .  THE EMPLOYEE, THE EMPLOYER, AND AVOCENT CORPORATION
EACH HEREBY EXPRESSLY CONSENTS TO THE EXCLUSIVE VENUE OF THE STATE AND FEDERAL
COURTS LOCATED IN                                        FOR ANY LAWSUIT ARISING
FROM OR RELATING TO THIS AGREEMENT.

 

13

--------------------------------------------------------------------------------



 


6.9                                 ARBITRATION.  EMPLOYEE, EMPLOYER, AND
AVOCENT CORPORATION AGREE THAT ANY AND ALL CONTROVERSIES, CLAIMS, OR DISPUTES
WITH THE EMPLOYER OR AVOCENT CORPORATION OR ANY OF THEIR RESPECTIVE EMPLOYEES,
OFFICERS, DIRECTORS, STOCKHOLDERS, OR BENEFIT PLANS IN THEIR CAPACITY AS SUCH OR
OTHERWISE ARISING OUT OF, RELATING TO, OR RESULTING FROM THE EMPLOYEE’S SERVICE
TO THE EMPLOYER UNDER THIS AGREEMENT OR OTHERWISE OR THE TERMINATION OF THE
EMPLOYEE’S SERVICE WITH THE EMPLOYER, INCLUDING ANY BREACH OF THIS AGREEMENT,
SHALL BE SUBJECT TO BINDING ARBITRATION IN
                                                      , UNDER THE ARBITRATION
RULES SET FORTH BY THE JUDICIAL ARBITRATION AND MEDIATION SERVICES (“JAMS”).
 JUDGMENT UPON ANY AWARD RENDERED BY THE ARBITRATOR MAY BE ENTERED IN ANY COURT
HAVING JURISDICTION THEREOF.  DISPUTES WHICH THE EMPLOYEE AGREES TO ARBITRATE,
AND THEREBY AGREES TO WAIVE ANY RIGHT TO A TRIAL BY JURY, INCLUDE, TO THE EXTENT
PERMISSIBLE BY LAW, ANY STATUTORY CLAIMS UNDER STATE OR FEDERAL LAW, INCLUDING,
BUT NOT LIMITED TO, CLAIMS UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE
AMERICANS WITH DISABILITIES ACT OF 1990, THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, THE OLDER WORKERS BENEFIT PROTECTION ACT, CLAIMS OF HARASSMENT,
DISCRIMINATION OR WRONGFUL TERMINATION AND ANY OTHER STATUTORY, CONTRACT, TORT
AND OTHER CLAIMS.  THE ARBITRATOR SHALL HAVE THE POWER TO DECIDE ANY MOTIONS
BROUGHT BY ANY PARTY TO THE ARBITRATION, INCLUDING MOTIONS FOR SUMMARY JUDGMENT
AND/OR ADJUDICATION AND MOTIONS TO DISMISS, PRIOR TO ANY ARBITRATION HEARING. 
THE ARBITRATOR SHALL HAVE THE POWER TO AWARD ANY REMEDIES, AND SHALL AWARD
ATTORNEYS’ FEES AND COSTS TO THE PREVAILING PARTY UNLESS PROHIBITED BY LAW. 
EACH PARTY SHALL PAY THE FEES OF THE ARBITRATOR SELECTED BY HIM AND OF HIS OWN
ATTORNEYS, AND THE EXPENSES OF HIS WITNESSES AND ALL OTHER EXPENSES CONNECTED
WITH THE PRESENTATION OF HIS CASE.  THE COST OF THE ARBITRATION, INCLUDING THE
COST OF THE RECORD OR TRANSCRIPTS THEREOF, IF ANY, ADMINISTRATIVE FEES, AND ALL
OTHER FEES AND COSTS SHALL BE BORNE EQUALLY BY THE PARTIES.


 


6.10                           SEVERABILITY.  IF A COURT OR OTHER BODY OF
COMPETENT JURISDICTION DETERMINES THAT ANY PROVISION OF THIS AGREEMENT IS
EXCESSIVE IN SCOPE OR OTHERWISE INVALID OR UNENFORCEABLE, SUCH PROVISION SHALL
BE ADJUSTED RATHER THAN VOIDED, IF POSSIBLE, AND ALL OTHER PROVISIONS OF THIS
AGREEMENT SHALL BE DEEMED VALID AND ENFORCEABLE TO THE EXTENT POSSIBLE.


 


6.11                           SURVIVAL OF EMPLOYER’S OBLIGATIONS.  THE
EMPLOYER’S AND AVOCENT CORPORATION’S OBLIGATIONS HEREUNDER SHALL NOT BE
TERMINATED BY REASON OF ANY LIQUIDATION, DISSOLUTION, BANKRUPTCY, CESSATION OF
BUSINESS, OR SIMILAR EVENT RELATING TO THE EMPLOYER OR AVOCENT CORPORATION. 
THIS AGREEMENT SHALL NOT BE TERMINATED BY ANY MERGER OR CONSOLIDATION OR OTHER
REORGANIZATION OF THE EMPLOYER OR AVOCENT CORPORATION.  IN THE EVENT ANY SUCH
MERGER, CONSOLIDATION OR REORGANIZATION SHALL BE ACCOMPLISHED BY TRANSFER OF
STOCK OR BY TRANSFER OF ASSETS OR OTHERWISE, THE PROVISIONS OF THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE SURVIVING OR RESULTING
CORPORATION OR PERSON.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE
BENEFIT OF THE EXECUTORS, ADMINISTRATORS, HEIRS, SUCCESSORS AND ASSIGNS OF THE
PARTIES; PROVIDED, HOWEVER, THAT EXCEPT AS HEREIN EXPRESSLY PROVIDED, THIS
AGREEMENT SHALL NOT BE ASSIGNABLE EITHER BY THE EMPLOYER (EXCEPT TO AN AFFILIATE
OF THE EMPLOYER (INCLUDING AVOCENT CORPORATION) IN WHICH EVENT THE EMPLOYER
SHALL REMAIN LIABLE IF THE AFFILIATE FAILS TO MEET ANY OBLIGATIONS TO MAKE
PAYMENTS OR PROVIDE BENEFITS OR OTHERWISE) OR BY THE EMPLOYEE.


 


6.12                           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN
ONE OR MORE COUNTERPARTS, ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND
THE SAME AGREEMENT.


 


6.13                           INDEMNIFICATION.  IN ADDITION TO ANY RIGHTS TO
INDEMNIFICATION TO WHICH THE EMPLOYEE IS ENTITLED TO UNDER THE EMPLOYER’S OR
AVOCENT CORPORATION’S ARTICLES OF INCORPORATION AND BYLAWS, THE EMPLOYER AND
AVOCENT CORPORATION SHALL INDEMNIFY THE EMPLOYEE AT

 

14

--------------------------------------------------------------------------------



 


ALL TIMES DURING AND AFTER THE TERM OF THIS AGREEMENT TO THE MAXIMUM EXTENT
PERMITTED UNDER THE CORPORATION LAWS OF THE STATE OF DELAWARE AND ANY OTHER
APPLICABLE STATE LAW, AND SHALL PAY THE EMPLOYEE’S EXPENSES IN DEFENDING ANY
CIVIL OR CRIMINAL ACTION, SUIT, OR PROCEEDING IN ADVANCE OF THE FINAL
DISPOSITION OF SUCH ACTION, SUIT, OR PROCEEDING, TO THE MAXIMUM EXTENT PERMITTED
UNDER SUCH APPLICABLE STATE LAWS.  EMPLOYER AND/OR AVOCENT CORPORATION SHALL
PROVIDE EMPLOYEE WITH REASONABLE DIRECTORS’ AND OFFICERS’ (D&O) INSURANCE
COVERAGE CONSISTENT WITH THE COVERAGE PROVIDED OTHER OFFICERS AND DIRECTORS


 


6.14                          AT-WILL EMPLOYMENT.  THE PARTIES AGREE THAT
EMPLOYEE’S EMPLOYMENT WITH EMPLOYER CONSTITUTES “AT-WILL” EMPLOYMENT AND THAT
SUCH EMPLOYMENT MAY BE TERMINATED AT ANY TIME WITH OR WITHOUT CAUSE OR NOTICE,
AT THE OPTION OF EITHER PARTY.  HOWEVER, AS DESCRIBED IN THIS AGREEMENT,
EMPLOYEE MAY BE ENTITLED TO SEVERANCE BENEFITS DEPENDING UPON THE CIRCUMSTANCES
OF EMPLOYEE’S TERMINATION OF EMPLOYMENT.  EMPLOYEE UNDERSTANDS AND AGREES THAT
NEITHER HIS JOB PERFORMANCE NOR PROMOTIONS, COMMENDATIONS, BONUSES OR THE LIKE
FROM AVOCENT GIVE RISE TO OR IN ANY WAY SERVE AS THE BASIS FOR MODIFICATION,
AMENDMENT, OR EXTENSION, BY IMPLICATION OR OTHERWISE, OF HIS EMPLOYMENT WITH
EMPLOYER.


 


6.15                          INDEMNIFICATION FOR SECTION 4999 EXCISE TAXES.  IN
THE EVENT THAT IT SHALL BE DETERMINED THAT ANY PAYMENT OR OTHER BENEFIT PAID BY
THE EMPLOYER OR AVOCENT CORPORATION TO OR FOR THE BENEFIT OF THE EMPLOYEE UNDER
THIS AGREEMENT OR OTHERWISE, BUT DETERMINED WITHOUT REGARD TO ANY ADDITIONAL
PAYMENTS REQUIRED UNDER THIS AGREEMENT (THE “PAYMENTS”) WOULD BE SUBJECT TO THE
EXCISE TAX IMPOSED BY SECTION 4999 OF THE INTERNAL REVENUE CODE (THE “EXCISE
TAX”), THEN THE EMPLOYER AND AVOCENT CORPORATION SHALL INDEMNIFY THE EMPLOYEE
FOR SUCH EXCISE TAX IN ACCORDANCE WITH THE FOLLOWING:


 


(A)                                  THE EMPLOYEE SHALL BE ENTITLED TO RECEIVE
AN ADDITIONAL PAYMENT FROM THE EMPLOYER AND/OR AVOCENT CORPORATION EQUAL TO
(I) ONE HUNDRED PERCENT (100%) OF ANY EXCISE TAX ACTUALLY PAID OR PAYABLE BY THE
EMPLOYEE IN CONNECTION WITH THE PAYMENTS, PLUS (II) AN ADDITIONAL PAYMENT IN
SUCH AMOUNT THAT AFTER ALL TAXES, INTEREST AND PENALTIES INCURRED IN CONNECTION
WITH ALL PAYMENTS UNDER THIS SECTION 2(A), THE EMPLOYEE RETAINS AN AMOUNT EQUAL
TO ONE HUNDRED PERCENT (100%) OF THE EXCISE TAX.


 


(B)                                 ALL DETERMINATIONS REQUIRED TO BE MADE UNDER
THIS SECTION SHALL BE MADE BY THE AVOCENT CORPORATION’S PRIMARY INDEPENDENT
PUBLIC ACCOUNTING FIRM, OR ANY OTHER NATIONALLY RECOGNIZED ACCOUNTING FIRM
REASONABLY ACCEPTABLE TO AVOCENT CORPORATION AND THE EMPLOYEE (THE “ACCOUNTING
FIRM”).  AVOCENT CORPORATION SHALL CAUSE THE ACCOUNTING FIRM TO PROVIDE DETAILED
SUPPORTING CALCULATIONS OF ITS DETERMINATIONS TO THE EMPLOYER AND THE EMPLOYEE. 
ALL FEES AND EXPENSES OF THE ACCOUNTING FIRM SHALL BE BORNE SOLELY BY THE
EMPLOYER.  FOR PURPOSES OF MAKING THE CALCULATIONS REQUIRED BY THIS SECTION, THE
ACCOUNTING FIRM MAY MAKE REASONABLE ASSUMPTIONS AND APPROXIMATIONS CONCERNING
APPLICABLE TAXES AND MAY RELY ON REASONABLE, GOOD FAITH INTERPRETATIONS
CONCERNING THE APPLICATION OF SECTIONS 280G AND 4999 OF THE INTERNAL REVENUE
CODE, PROVIDED THE ACCOUNTING FIRM’S DETERMINATIONS MUST BE MADE WITH
SUBSTANTIAL AUTHORITY (WITHIN THE MEANING OF SECTION 6662 OF THE INTERNAL
REVENUE CODE). THE PAYMENTS TO WHICH THE EMPLOYEE IS ENTITLED PURSUANT TO THIS
SECTION SHALL BE PAID BY THE EMPLOYER AND/OR AVOCENT CORPORATION TO THE EMPLOYEE
IN CASH AND IN FULL AS SOON AS REASONABLY PRACTICABLE AFTER THE PAYMENTS BECOME
SUBJECT TO THE EXCISE TAX, BUT IN NO EVENT LATER THAN THE END OF THE CALENDAR
YEAR NEXT FOLLOWING THE CALENDAR YEAR IN WHICH THE EMPLOYEE REMITS SUCH EXCISE
TAX.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

 

                                                                    

.:

 

 

 

 

 

 

 

By:

 

 

Its:

 

 

 

 

 

 

 

AVOCENT CORPORATION:

 

 

 

 

 

 

By:

 

 

Its:

 

 

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

 

 

 

 

16

--------------------------------------------------------------------------------